Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 02/03/2021. Claims 1-6, 8-16 and 18-26 and 28-30 are pending in this application. Claims 1, 11 and 20 are independent claims while claim 7, 17 and 27 are canceled. The Action is made Final.

Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. Claims 1, 11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devilbiss (US PGPub 20190356728), in view of Yi (US PGPub 20190012194), and further in view of Kingatua (“Hyper Converged Infrastructure Guide”). 

1, Devilbiss teaches of an apparatus to manage a virtual server rack, the apparatus comprising: a drift analyzer to determine that hardware resources assigned to a virtualized workload domain exceed resources requested for the virtualized workload domain; and (par 3 and 49, Methods, systems, and apparatus for automated dynamic load balancing across virtual network interface controller (VNIC) fast switchover devices are disclosed in this specification. Automated dynamic load balancing across VNIC fast switchover devices includes monitoring, by a resource monitor, resource utilization metrics of at least one resource used to send data along a first communications path through a hypervisor, wherein the first communications path is utilized by a first client partition and comprises a VNIC client in the first client partition, a VNIC server in a virtual input/output (I/O) server, a logical port in the virtual I/O server, and a communications adapter; in response to detecting, by the resource monitor based on the resource utilization metrics, that the at least one resource crosses a resource utilization threshold, sending a notification to a rebalancer that the at least one resource has exceeded the resource utilization threshold, wherein the notification comprises a subset of the resource utilization metrics; generating, by the rebalancer based on the subset of the resource utilization metrics, a resource optimized mapping for the at least one resource used to send data along the first communications path; and issuing, by the rebalancer, the resource optimized mapping to the hypervisor, wherein the hypervisor reconfigures, based on the resource optimized mapping, the at least one resource used to send data along the first communications path.)
a rebalancer to reassign one or more of the hardware resources in response to an indication from the drift analyzer. (par 31-32, The rebalancer may receive a subset of resource utilization metrics from the resource monitor (206) or the hypervisor (190) via the management console (192). Although the resource monitor (206) and the rebalancer (208) are shown external to the hypervisor (190), the resource monitor (206) and the rebalancer (208) may be part of the hypervisor (190).  In generating resource optimized mappings and issuing the resource optimized mappings to the hypervisor, the rebalancer (208) performs dynamic load balancing. Load balancing refers to adding, removing, or replacing resources in a communications path to utilize the available resources toward a system goal, such as efficiency or throughput. Dynamic load balancing refers to adding, removing, or replacing resources without significant disruption to activities on the client partitions and with minimum system impact. Par 39, The method of FIG. 3 further includes in response to detecting (304), by the resource monitor (206) based on the resource utilization metrics (320), that the at least one resource crosses a resource utilization threshold, sending a notification (322) to a rebalancer (208) that the at least one resource has exceeded the resource utilization threshold, wherein the notification (322) comprises a subset of the resource utilization metrics. Detecting (304), by the resource monitor (206) based on the resource utilization metrics (320), that the at least one resource crosses a resource utilization threshold may be carried out by the resource monitor (206) comparing the resource utilization metric(s) to one or more resource utilization thresholds and determining that the resource utilization metric has either exceeded or fallen below a resource utilization threshold.)
resources requested for the virtualized workload domain (par 49, Here, the apparatus 200 for storing an audit trail in response to the execution of a virtual-machine process is run in a host hypervisor domain 20 and monitors the virtual system resources 120 allocated to the virtual machine 100 in a virtualization domain. That is, the apparatus 200 for storing an audit trail in response to the execution of a virtual-machine process according to an embodiment of the present invention operates based on a hypervisor in order to block circumvention by a malicious user or malware in the virtual machine.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add resources requested for the virtualized workload domain, as conceptually seen from the teaching of Devilbiss, into that of Yi because this modification can help rebalance the physical resources on virtualized domain such as hypervisor. 
Neither Devilbiss nor Yi specifically teaches, however Kingatua teaches of a hardware manager to determine if upgrading a version of a platform software of a virtualized computing environment will increase performance capabilities of hardware resources supporting the virtualized computing environment: (Pages 1-3, Basically, hyper-convergence reduces the complexities and incompatibility issues associated with traditional data centres. Derived from converged infrastructures where compute, storage and networking are consolidated, an HCI adds software control and is usually is referred to software as a software-defined data centre. Instead of delivering server functions via hardware, a HCI does it through software. Resources are purely software-defined and operations do not depend on proprietary hardware. For example, when storage is software-defined, it is not tied to a particular hardware such as SAN or NAS. Integrating the data center hardware and software functions creates a unified, responsive and ready-to-scale infrastructure. HCI is basically a software-defined data center which virtualizes software all major components of a traditional system. Pages 6-7, Hyper-convergence consolidates all major server functions into a single platform using an x86 server. This puts together the server and corresponding hypervisors, storage and networking. Other It provides a platform that quickly responds to changing business needs and is like to drive long lasting changes in the server, networking and storage architectures. Thus, it’s obvious that solution or upgrade with a specific version to HCI to fit the specific business model’s need on software-defined hyper-converged infrastructure [a platform in virtualized computing environment as described in the spec, par 20-21] can be determined whether it can optimize the hardware resources implemented on HCI or not.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add a hardware manager to determine if upgrading platform software of a virtualized computing environment will increase performance capabilities of hardware resources supporting the virtualized computing environment, as conceptually seen from the teaching of Kingatua, into that of Yi and Devilbiss because this modification can help optimize the hardware resources used by virtual machine by rebalancing the physical resources on virtualized domain such as hypervisor.

Re Claim 11, it is the product claim, having similar limitations of claim 1. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1.

Re Claim 21, it is the method claim, having similar limitations of claim 1. Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 1.

s 2, 12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devilbiss (US PGPub 20190356728), in view of Yi (US PGPub 20190012194), in view of Kingatua (“Hyper Converged Infrastructure Guide”), and further in view of Gupta (US Patent 9032373).

As per Claim 2, neither Devilbiss nor Yi specifically teaches, however Gupta teaches of an apparatus as defined in claim 1, further including a policy handler to determine capabilities of the hardware resources based on a version of platform software for the virtual server rack. (col 13, lines 44-56, Some embodiments of the present disclosure may include one or more of the following features, characteristics, and/or advantages: (i) on-demand provisioning controller allocates required resources across geographies and platforms and specific releases based on the requirement request provided by test controller; (ii) on-demand provisioning controller dynamically identifies various available software images (templates) for a specific platform and patterns across data centers, geographies, clouds, and available infrastructure for provisioning; (iii) on-demand provisioning controller dynamically provisions the virtual machines across platform, versions, and geographies based on the requirement and decided pattern (virtualized machines including: Intel, Hewlett Packard, and/or Solaris Zones))
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add determining capabilities of the hardware resources based on a version of platform software for the virtual server rack, as conceptually seen from the teaching of Gupta, into that of Devilbiss and Yi because this modification can help rebalance the hardware resources on virtualized domain based on the software change. 

Re Claim 12, it is the product claim, having similar limitations of claim 2. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2.

Re Claim 22, it is the method claim, having similar limitations of claim 2. Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 2.

6. Claims 3, 13 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devilbiss (US PGPub 20190356728), in view of Yi (US PGPub 20190012194), in view of A Kingatua (“Hyper Converged Infrastructure Guide”), in view of Gupta (US Patent 9032373), and further in view of Shay (US PGPub 20020194045).

As per Claim 3, none of Devilbiss, Yi and Gupta specifically teaches, however Shay teaches of an apparatus as defined in claim 2, wherein the platform software is software for a software defined storage platform. (Par 22, The software platform 102 includes a number of modules that perform the tasks required to automatically allocate and/or de-allocate resources and services. These modules (not illustrated) include a Business-Resource Translation Engine, a database, an Event Logging Facility, a Messaging Queue, a Workflow Engine, and a Web Server.) 
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add determining capabilities of the hardware resources based on a version of platform software for the virtual server rack, as conceptually seen from the teaching of Shay, into that of Devilbiss, Yi and Gupta because this modification can help rebalance the hardware resources on virtualized domain based on the software change. 



Re Claim 23, it is the method claim, having similar limitations of claim 3. Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 3.

7. Claims 4, 5, 14, 15, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devilbiss (US PGPub 20190356728), in view of Yi (US PGPub 20190012194), in view of Kingatua (“Hyper Converged Infrastructure Guide”), and further in view of Takahashi (US PGPub 20070214193).

As per Claim 4, Takahashi teaches of an apparatus as defined in claim 1, further including a message broker to receive a notification of a change to the hardware resources. (Par 34, Alternatively, the agent program 25 performs a function to investigate resources of the managing target computer 2 concerned, to generate an inventory log 22 based on the investigation result, and to respond to the manager 15. Further, the agent program 25 makes the CPU 20 perform a function to detect a change in the hardware resources or software resources in the managing target computer 2 concerned voluntarily, to generate an inventory log 23 that describes a content of the resource change at the chance, and to notify the manager 15 of the content as the change-notifying-event information (the event notification).)
determining capabilities of the hardware resources based on a version of platform software for the virtual server rack, as conceptually seen from the teaching of Devilbiss, into that of Yi because this modification can help rebalance the hardware resources on virtualized domain based on the software change. 

As per Claim 5, Takahashi teaches of an apparatus as defined in claim 4, wherein the notification indicates that the hardware resources have been updated. (par 23, In addition, inventories mean various resources including hardware resources added to the managing target computer and software resources installed therein. Information about inventories is referred to as inventory information. Par 39, The process of the flowchart in FIG. 5 starts at the time when the agent 25 detects information (S001) That is, the process starts when the agent 25 periodically collects the inventory information in response to a request from the manager 15, or when the agent 25 automatically detects a change of resource (a hardware resource or a software resource) such as an installation of new software and an addition of memory in its own computer 2.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add determining capabilities of the hardware resources based on a version of platform software for the virtual server rack, as conceptually seen from the teaching of Devilbiss, into that of Yi because this modification can help rebalance the hardware resources on virtualized domain based on the software change. 

Re Claim 14, it is the product claim, having similar limitations of claim 4. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4.

Re Claim 15, it is the product claim, having similar limitations of claim 5. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5.

Re Claim 24, it is the method claim, having similar limitations of claim 4. Thus, claim 24 is also rejected under the same rationale as cited in the rejection of claim 4.

Re Claim 25, it is the method claim, having similar limitations of claim 5. Thus, claim 25 is also rejected under the same rationale as cited in the rejection of claim 5.

8. Claims 6, 8, 16, 18, 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devilbiss (US PGPub 20190356728), in view of Yi (US PGPub 20190012194), in view of Kingatua (“Hyper Converged Infrastructure Guide”), and further in view of Plamondon (US PGPub 20130246849).

As per Claim 6, Plamondon teaches of an apparatus as defined in claim 4, wherein the notification indicates that platform software associated with the hardware resources has been upgraded. (Par 7 and 10, According to one aspect, the present invention includes a method for performing distributed testing of an update to a software platform. This method includes sending an update notification from a notification server of a software provider to independent software vendors (ISVs) each associated with at 
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add determining capabilities of the hardware resources based on a version of platform software for the virtual server rack, as conceptually seen from the teaching of Plamondon, into that of Devilbiss and Yi because this modification can help rebalance the hardware resources on virtualized domain based on the software change. 

As per Claim 8, Plamondon teaches of an apparatus as defined in claim 1, wherein the drift analyzer is further to conduct a drift analysis in response to detecting an update to platform software. (par 30, Responsive to this registration message, a notification log can be updated with an entry for this PTA (block 30). Various manners of indicating to ISVs that changes to the software platform are available for analysis in this distributed testing environment may be realized. For example, these changes can be indicated by publishing a PubSub message via RSS, ATOM, or PubSubHubbub. Par 47, With regard to software platform updates and the distributed testing realized according to embodiments of the present invention, a different analysis can occur such that a hybrid approach is used where differing thresholds of passing PTAs are analyzed for the different tiers of applications.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add determining capabilities of the hardware resources based on a version of platform software for the virtual server rack, as conceptually seen 
Re Claim 16, it is the product claim, having similar limitations of claim 6. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 6.

Re Claim 18, it is the product claim, having similar limitations of claim 8. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 8.

Re Claim 26, it is the method claim, having similar limitations of claim 6. Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 6.

Re Claim 28, it is the method claim, having similar limitations of claim 8. Thus, claim 28 is also rejected under the same rationale as cited in the rejection of claim 8.

9. Claims 9, 19 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devilbiss (US PGPub 20190356728), in view of Yi (US PGPub 20190012194), in view of Kingatua (“Hyper Converged Infrastructure Guide”), and further in view of Tripathi (US PGPub 20170249199).

the hardware resources are storage resources for a software defined storage platform. (Par 2, Growth of data in many industries is overwhelming hardware-based storage. Software-defined storage platforms provide a solution for scaling storage across physical, virtual, and cloud resources. There are various storage providers that can be used for software-based storage services. These storage providers have different features and properties. Currently, interacting with a particular storage provider requires knowledge of the specific features of the underlying storage service. Moreover, when a storage system fails, it is important to identify a root cause of such a failure and to identify how the failure impacts other components of the storage service.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add determining capabilities of the hardware resources based on a version of platform software for the virtual server rack, as conceptually seen from the teaching of Devilbiss, into that of Yi because this modification can help rebalance the hardware resources on virtualized domain based on the software change. 

Re Claim 19, it is the product claim, having similar limitations of claim 9. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 9.

Re Claim 29, it is the method claim, having similar limitations of claim 9. Thus, claim 29 is also rejected under the same rationale as cited in the rejection of claim 9.

10. Claims 10, 20 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devilbiss (US PGPub 20190356728), in view of Yi (US PGPub 20190012194), in view of Kingatua (“Hyper Converged Infrastructure Guide”), and further in view of Kumar (US Patent 8429276).

As per Claim 10, Kumar teaches of an apparatus as defined in claim 1, wherein the drift analyzer triggers the rebalancer to reassign the one or more hardware resources when the hardware resource assigned to the virtualized workload domain exceed the resources requested by the for the virtualized workload domain by a threshold. (Col 12, line 12-26, Resource reallocation module 34 represents a module that performs resource reallocation, which generally involves monitoring virtual resource utilization, detecting overutilization based on comparisons of this utilization against one or more of resource thresholds 46 and reconfiguring the utilization of system utilities 44 in response to resource requests from other ones of virtual machines 18. Resource thresholds 46, in some instances, are dynamic in the sense that one or more resource thresholds 46 may be dynamically updated by resource reallocation module 38. Resource reallocation module 38 may, for example, perform one or more mathematical operations to dynamically determine or set one or more of resource thresholds 46. Alternatively, an administrator, such as admin 24 shown in the example of FIG. 1, may statically configure or set resource thresholds 46.)
Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to add determining capabilities of the hardware resources based on a version of platform software for the virtual server rack, as conceptually seen 

Re Claim 20, it is the product claim, having similar limitations of claim 10. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 10.
Re Claim 30, it is the method claim, having similar limitations of claim 10. Thus, claim 30 is also rejected under the same rationale as cited in the rejection of claim 10.


Response to Arguments
11. Applicant's arguments with respect to claims 1, 11 and 21 have been fully considered but they are not persuasive. Regarding the argument of the remark on pages 2-3 that Kingatua does not teach of determining if upgrading a version of a platform software of a virtualized computing environment will increase performance capabilities of hardware resources, the examiner would like to point out that Kingatua teaches of determining if upgrading a version of a platform software will increase performance capabilities of hardware resources, in order to better interpret the claim limitation in light of the spec, such as determining if upgrading of the platform software will increase the hardware resource capability, the examiner interpreted the software platform upgrades as in the software platform of HCI, where a specific version of HCI software is tied to a specific hardware resource (CPU or storage) from paragraphs 20-21 of the spec in the application as indicated in the previous O.A. Thus, the examiner looked for and found the prior art, Kingatua, to teach the following. 
On page 22, Kingatua teaches that HCI provides a faster, ready on demand solution [upgrades] with shorter planning cycles and suitable for cloud-native and traditional applications. It provides a platform that quickly responds to changing business needs and is like to drive long lasting changes in the server, networking and storage architectures [hardware resources].
 On page 2, It (HCI) consolidates computing, networking and storage functions into a single resource pool. This increases infrastructure efficiency and performance while enabling an organization to easily deploy and manage its data centre without requiring high levels of expertise. 
On page 9-10, Due to the role virtualization plays in HCI, the choice of a Hypervisor is critical. This should closely match requirements and ensures better availability, performance, and reliability of the infrastructure.  There are different types of hypervisors. Most of these fall under the following two categories. 
On page 10, In most cases, choice of the Hypervisor depends on the HCI product a customer purchases. A customer should first analyze what a vendor is offering to determine if it will address current and future business needs. Ideally, a HCI vendor must also be in a position to respond and adjust their services to keep pace with changing business requirements (such as hardware resources including storage or networking resources). 
On pages 10, Factors that influence the choice of a hypervisor include its capabilities, ease of use, management scalability, compatibility reliability, availability, and cost. Also important is its performance, reliability, availability, and ability to integrate into an organization’s virtual infrastructure. On page 8, Common functions in HCI include the management of the compute, storage and networking resources as well as the virtual machines running in the system. (Therefore, upgrading HCI functions is corresponding to improving hardware resources such as storage or networking resources.)
On page 8-9, A typical hypervisor (including HCI) comprises of software tools to manage the platform and allow multiple operating systems and applications to share physical hardware resources (HCI platform software tools are closely connected and corresponding to hardware resources).

(The motivation for upgrading the HCI is to improve the hardware resources as demanded.)
	On page 22, Since the new servers provide virtual resources for in-house users, organizations will invest more in (HCI) server platforms with higher storage capacities (Hardware resources) to suit a wide range of application needs. (HCI software upgrade can improve the hardware resources.)

 Thus, it’s obvious from the cited portion above that business solution or upgrade with a specific version of HCI on software-defined hyper-converged infrastructure (HCI) can be determined whether it can help optimize the hardware resources before implementing the solution or the upgrade. 

Cherkasova (US 20140215471), par 15, Cherkasova teaches of upgrading a platform can lead to improving hardware resources.

Please contact the examiner to discuss the subject matter and help move forward this case.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193